Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered July 7, 1986, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
*570Furthermore, the nontestifying codefendant’s statement, as redacted, did not in any way implicate this defendant. Therefore, there was no violation of the defendant’s right to confrontation or a fair trial. The trial court accordingly did not abuse its discretion in denying the defendant’s motion for a severance (see, Richardson v Marsh, 481 US 200; cf., People v Wheeler, 62 NY2d 867; People v Winfield, 130 AD2d 698, lv denied 70 NY2d 878; People v Walker, 129 AD2d 658, lv granted 70 NY2d 718).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Kunzeman, J. P., Hooper, Sullivan and Balletta, JJ., concur.